Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
Claims 1, 8 and 15 have been amended.
Claims 1-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, see pages 10-14, the 35 USC 101 Rejection of the claims have been fully considered, however, the examiner respectfully disagrees.
The applicant argues that the claims are not directed to an abstract idea. However, the claims are directed toward the abstract idea of enhancing online authorization processes by centrally storing historical authorization data and analyzing the historical authorization data in real-time for a particular transaction, without significantly more. Continuously updating subsequently received historical authorization data does not improve authorization technology, nor does the addition of a real-time rich data set improve a technology. All the alleged benefits that the Applicant mentions such as the specific structure of the authorization table which enables the claimed system to expeditiously access relevant data records, when receiving an authorization data request from a requestor (e.g., a merchant) during an attempted transaction, to generate in real-time a rich data set of the historical authorization data that is then transmitted to the requestor in an authorization response message, do not mitigate latency in the authorization process, which inevitably does not result in improving processing time over conventional electronic authorization computer systems. Rather, the additional elements in the claims merely Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). 
The applicant further argues that the claims are directed to “Significantly More” than the abstract idea. However, unlike Berkheimer, the claims do not describe an inventive feature that stores parsed data in a purportedly unconventional manner, instead, as mentioned above, the additional element in the claims amount to no more than mere instructions to “apply” the exception using a generic computer functions such as sending and receiving data. The other steps in the claims i.e. purge the identified outdated data records from the authorization table to maintain current data records of the plurality of data records within the authorization table, amount to insignificant extra-solution activity, and do not improve processing time of conventional electronic authorization computer systems nor save the system’s computing resources. Therefore, the claims are not directed to “Significantly More” than the abstract idea.
Further, the additional elements in the claimed system do not address a specific problem of conventional electronic authorization computer systems nor improve a technology. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea. At best, the features may be considered as an improvement to a business solution, using computers, to a problem of authorization. As discussed in the rejection below, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
Applicant’s arguments, see pages 15-21, with respect to the 35 USC 103 Rejection of the claims has been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of enhancing online authorization processes by centrally storing historical authorization data and analyzing the historical authorization data in real-time for a particular transaction without significantly more. 
Claim 1 recites: 
collect historical transaction data associated with a user account; 
store the historical transaction data within a database, wherein the historical transaction data includes historical authorization data, the historical authorization data indicating that previous transactions associated with the user account each have been one of i) involved in fraudulent activity and ii) authorized, cleared, and settled; 
parse the historical transaction data; 
extract the historical authorization data from the historical transaction data; 
compile the historical authorization data; 
build, prior to initiation of the particular transaction, an authorization table using a stored user profile associated with the user account, wherein the authorization table includes a plurality of data records each (i) associated with a corresponding previous transaction of the previous transactions and (ii) including the historical transaction data associated with the corresponding previous transaction, wherein the historical authorization data includes at least one of account information associated with the user account and one or more device identifiers each identifying a respective user computing device used in one or more of the pervious transactions, and wherein the stored user profile is built using at least one of the account information and one or more the device identifiers;
continuously update the authorization table using subsequently collected historical authorization data; 
parse the authorization table to identify one or more outdated data records of the plurality of data records;
periodically purge, the identified one or more outdated data records from the authorization table to maintain one or more current data records for the plurality of data records within the authorization table;
receive, from a requestor in real-tie with respect to the particular transaction being attempted with a merchant, an authorization data request for a particular transaction;  compare the authorization data request to the stored user profile; -31-21652-00891 PATENT 
compare, in real-time with respect to the particular transaction being attempted with the merchant, the authorization data request to the stored user profile;
generate, in real-time with respect to the particular transaction being attempted with the merchant and in response to the comparison, a rich data set of the historical authorization data by accessing, the one or more current data records included in the authorization data table, the rich data set including dates on which one or more of the previous transactions have been at least one of authorized and involved in fraudulent activity;
generate, in real-time with respect to the particular transaction being attempted with the merchant and in response to authorization data request, an authorization data response including the rich data set of the historical authorization data, the authorization data response including the dates on which the one or more of the previous transactions have been at least one of authorized and involved in fraudulent activity; and 
transmit the authorization data response to the requestor.
Thus, under the broadest reasonable interpretation, the claims recite enhancing online authorization processes by centrally storing historical authorization data and analyzing the historical authorization data in real-time for a particular transaction
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a processor”, “a memory device”, and “a user computing device”, for collecting historical transaction data associated with a user account; storing the historical transaction data within a database, wherein the historical transaction data includes historical authorization data; extract the historical authorization data from the historical transaction data; compile the historical authorization data; build, prior to initiation of the particular transaction, an authorization table using a stored user profile, wherein the stored user profile includes the historical authorization data, wherein the historical authorization data includes at least one of account information associated with the user account and one or more  device identifiers each identifying a respective user computing device used in one or more previous transactions, and wherein the stored user profile is built using at least one of the account information and the one or more device identifiers; continuously update the authorization table using subsequently collected historical authorization data; receive, from a requestor, an authorization data request for the particular transaction; compare, in real-time with respect to receiving the authorization data request for the particular transaction, the authorization data request to the stored user profile; generate, in real-time in response to the comparison, an authorization data response including a rich data set of the historical authorization data, the authorization data response including dates on which one or more of the previous transactions have been at least one of authorized and involved in fraudulent activity; and transmit the authorization data response to the requestor are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Furthermore, collect historical transaction data associated with a user account of a user; 
store the historical transaction data within a database, wherein the historical transaction data includes historical authorization data, the historical authorization data indicating that previous transactions associated with the user account each have been one of i) involved in fraudulent activity and ii) authorized, cleared, and settled;
extract the historical authorization data from the historical transaction data; 
compile the historical authorization data; 
build, prior to initiation of the particular transaction, an authorization table using a stored user profile, wherein the stored user profile includes the historical authorization data, wherein the historical authorization data includes at least one of account information associated with the user account and one or more device identifiers each identifying a respective user computing device used in one or more of the pervious transactions, and wherein the stored user profile is built using at least one of the account information and one or more the device identifiers; amount to insignificant extra-solution activity, and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to “apply” the exception using a generic computer component, See MPEP 2106.05(d). 
The same analysis applies here in 2B, i.e., mere instructions to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. In addition, the function of authorizing data is a well understood routine and conventional computer function. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. Here, the recitation of collect historical transaction data associated with a user account of a user; store the historical transaction data within a database, wherein the historical transaction data includes historical authorization data, the historical authorization data indicating that previous transactions associated with the user account each have been one of i) involved in fraudulent activity and ii) authorized, cleared, and settled; extract the historical authorization data from the historical transaction data; compile the historical authorization data; build, prior to initiation of the particular transaction, an authorization table using a stored user profile, wherein the stored user profile includes the historical authorization data, wherein the historical authorization data includes at least one of account information associated with the user account and one or more device identifiers each identifying a respective user computing device used in one or more of the pervious transactions, and wherein the stored user profile is built using at least one of the account information and one or more the device identifiers; are mere data gathering and processing which are recited at a high level of generality, and, as disclosed in the specification, is also well-known. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (i.) Receiving or transmitting data over a network, e.g., using the Internet to gather data; (iii.) Electronic recordkeeping as in; (iv.) Storing and retrieving information in memory; and (v.) Electronically scanning or extracting data from a physical document.
The limitations further narrow the abstract idea and do not improve the function of the computer but use the computer as a tool to perform the abstract idea. The claim is ineligible.
The dependent claims 2-7, 9-14 and 16-21 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/7/2021